DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Regarding claim 21, line 2, “emit light a first wavelength” should be changed to --emit light at a first wavelength--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13, 15, 17, 34, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 11-13, they are dependent on claim 9.
Regarding claim 15, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 34, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 41, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 41, the claim recites “affixing a filter housing to an integrated circuit”; however, there is no previously recited step of affixing a filter housing to an integrated circuit in the claim, or from parent claim 27. As such, it is unclear as to what is being referred to in this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-13, 15, 17, 20-24, 26, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mocnik et al. (US 2012/0229798 A1) (hereinafter Mocnik) in view of Aravanis et al. (US 2004/0146850 A1) (hereinafter Aravanis).
Regarding claims 1 and 5, Mocnik teaches an apparatus for sensing particulate matter in a fluid [photometric particle analyzer] (Para [0005], see Abstract), the apparatus comprising: a substrate [computer 150 inherently having a substrate]; an integrated circuit including a photodetector [one or more light detectors 130, for example 131, 133, and 135] (Para [0035-0036]); a filter assembly comprising: a particle filter aligned with the photodetector [filter 140 aligned with detectors 133, 135]; and a filter housing for the particle filter, the filter housing defining a flow path for fluid through the particle filter [flow paths 112, 114 for fluid through filter 140] (Para [0028-0029], see Fig. 1); and a light source electrically connected to the substrate and positioned to illuminate the particle filter [light sources 120] (Para [0031-0032, 0035], see Fig. 1).
Mocnik fails to teach wherein the substrate is one wherein both the integrated circuit and the light source are electrically connected to the substrate, the light source disposed on the substrate. Aravanis teaches an apparatus for sensing cell density in a fluid, wherein a substrate [printed circuit board] comprises both a light source and an integrated circuit comprising a photodetector [optical detector] that are electrically connected to and disposed on the substrate (Para [0059-0060], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik with Aravanis such that the integrated circuit and the light source are both electrically connected to and disposed on a singular substrate, in order to build a more compact sensing device.
Regarding claim 4, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, in addition to wherein the substrate comprises a printed circuit board [computer 150 inherently having a printed circuit board] (see Mocnik Fig. 1; also see Aravanis Para [0059]).
Regarding claim 6, Mocnik in view of Aravanis as applied to claim 5 above teaches the claimed invention, in addition to comprising multiple light sources [light sources 120], a first light source disposed to a first side of the filter assembly and a second light source disposed to a second side of the filter assembly, the multiple light sources disposed on the substrate [120-1, 120-N] (see Mocnik Fig. 1). Mocnik in view of Aravanis fails to teach the multiple light sources disposed on the substrate. Aravanis teaches the mounting of a light source on a printed circuit board substrate (Para [0059-0060], see Fig. 3) and additional embodiments comprising multiple light sources (Para [0080]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis such that the multiple light sources are disposed on the substrate, in order to build a more compact sensing device.
Regarding claim 7, Mocnik in view of Aravanis as applied to claim 5 above teaches the claimed invention, in addition to comprising multiple light sources [120] and multiple photodetectors [130], in which each of the multiple light sources is positioned to illuminate each photodetector with light of a substantially similar intensity (Mocnik Para [0025-0026]). Mocnik in view of Aravanis fails to teach wherein the multiple light sources and multiple photodetectors are disposed on the substrate. Aravanis teaches the mounting of a light source and multiple photodetectors on a printed circuit board substrate (Para [0059-0060], see Fig. 3) and additional embodiments comprising multiple light sources (Para [0080]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis such that the multiple light sources and multiple photodetectors are disposed on the substrate, in order to build a more compact sensing device.
Regarding claim 8, Mocnik in view of Aravanis as applied to claim 1above teaches the claimed invention, in addition to comprising multiple photodetectors, a first photodetector disposed to a first side of the filter assembly and a second photodetector disposed to a second side of the filter assembly [131, 135] (see Mocnik Fig. 1). Mocnik in view of Aravanis fails to teach wherein the multiple photodetectors are disposed on the substrate. Aravanis teaches the mounting of multiple photodetectors on a printed circuit board substrate (Para [0059-0060], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis such that the multiple photodetectors are disposed on the substrate, in order to build a more compact sensing device.
As best understood regarding claim 9, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, except for comprising a sensor housing affixed to the substrate, the sensor housing and the substrate defining an interior space in which the integrated circuit, the filter assembly, and the light source are disposed. Aravanis additionally teaches a sensor housing affixed to the substrate, the sensor housing and the substrate defining an interior space in which the integrated circuit [photodetector], light source, and detection area are disposed (Aravanis Para [0059-0065], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis such to comprise a sensor housing affixed to the substrate, the sensor housing and the substrate defining an interior space in which the integrated circuit, the filter assembly, and the light source are disposed, in order to build a compact sensing device while providing protection for the interior components.
Regarding claims 11-13, Mocnik in view of Aravanis as applied to claim 9 above teaches the claimed invention, except for comprising a layer of reflective material disposed on an interior surface of the sensor housing, the light source is positioned to illuminate the sensor housing such that light reflected from the sensor housing illuminates the particle filter, and the light source is disposed on an interior wall of the sensor housing. Aravanis additionally teaches wherein the sensor housing comprises a layer of reflective material disposed on an interior surface of the sensor housing such that the light source is positioned on an interior wall of the sensor housing to illuminate the sensor housing such that light reflected from the sensor housing illuminates the detection area (Aravanis Para [0063-0065], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis such that the sensor housing comprises a layer of reflective material disposed on an interior surface of the sensor housing, the light source positioned on an interior wall of the sensor housing to illuminate the sensor housing such that light reflected from the sensor housing illuminates the particle filter, in order to allow for the light source and photodetector to be disposed on the same substrate to achieve a compact sensing device.
As best understood regarding claim 15, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, in addition to wherein the integrated circuit comprises a second photodetector, and in which the filter assembly comprises a reference particle filter aligned with the second photodetector (Mocnik Para [0045-0046], see Fig. 1).
As best understood regarding claim 17, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, except for wherein the integrated circuit is electrically connected to the substrate by through silicon vias, a backside redistribution layer, and solder balls. The Examiner takes Official Notice that it is known in the art of microfabrication to electrically connect an integrated circuit with a substrate/printed circuit board through the use of through-silicon vias (TSV), backside redistribution layers (RDL), and solder balls. It would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize known methods to connect the integrated circuit with the substrate, such as with TSVs, backside RDLs, and solder balls, in order to create a 3D package on the substrate.
Regarding claim 20, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, in addition to wherein the light source comprises a broad spectrum light source, and in which the photodetector includes a first region configured to detect a first wavelength emitted from the broad spectrum light source and a second region configured to detect a second wavelength emitted from the broad spectrum light source (Mocnik Para [0031-0035]).
Regarding claim 21, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, in addition to wherein the light source is a first light source configured to emit light at a first wavelength, and comprising a second light source configured to emit light at a second wavelength; and in which the photodetector is configured to detect the first wavelength and the second wavelength (Mocnik Para [0031-0035]).

Regarding claim 22, Mocnik teaches a method for detecting particulate matter in a fluid [photometric particle analyzer] (Para [0005], see Abstract), the method comprising: 
flowing a fluid containing particulate matter [particulate-laden air flow] through a flow path defined by a filter housing (see Fig. 1), including flowing the fluid through a particle filter [filter 140] disposed on the filter housing (Para [0028-0030], see Fig. 1);
illuminating the particle filter with light from a light source electrically connected to a substrate [light sources 120; computer 150 inherently having a substrate] (Para [0031-0032, 0035], see Fig. 1); and
detecting an optical characteristic of the particle filter by a photodetector formed in an integrated circuit, the photodetector being aligned with the particle filter [one or more light detectors 130, for example 131, 133, and 135] (Para [0035-0036], see Fig. 1).
Mocnik fails to teach wherein the substrate is one wherein both the integrated circuit and the light source are electrically connected to the substrate. Aravanis teaches an apparatus for sensing cell density in a fluid, wherein a substrate [printed circuit board] comprises both a light source and an integrated circuit comprising a photodetector [optical detector] that are electrically connected to and disposed on the substrate (Para [0059-0060], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik with Aravanis such that the integrated circuit and the light source are both electrically connected to and disposed on a singular substrate, in order to build a more compact sensing device.
Regarding claims 23-24, Mocnik in view of Aravanis as applied to claim 22 above teaches the claimed invention, in addition to wherein detecting an optical characteristic of the particle filter comprises detecting an absorption of the particle filter and a rate of change in the optical characteristic (Mocnik Para [0007, 0025, 0051-0051]).
Regarding claim 26, Mocnik in view of Aravanis as applied to claim 22 above teaches the claimed invention, in addition to comprising stopping the flow of fluid when a threshold change in the optical characteristic of the particle filter is detected (Mocnik Para [0062, 0065]).

Regarding claim 45, Mocnik teaches a sensing system for sensing particulate matter in a fluid [photometric particle analyzer] (Para [0005], see Abstract), the sensing system comprising: 
an inlet microfluidic channel [112] (Para [0028], see Fig. 1);
a particle sensing apparatus comprising: a substrate [computer 150 inherently having a substrate]; an integrated circuit including a photodetector [one or more light detectors 130, for example 131, 133, and 135] (Para [0035-0036]); a filter assembly comprising: a particle filter aligned with the photodetector [filter 140 aligned with detectors 133, 135]; and a filter housing for the particle filter, the filter housing defining a sensing microfluidic channel for fluid through the particle filter, the sensing microfluidic channel being fluidically connected to the inlet microfluidic channel [flow path through filter 140] (Para [0028-0029], see Fig. 1); and a light source electrically connected to the substrate and positioned to illuminate the particle filter [light sources 120] (Para [0031-0032, 0035], see Fig. 1);
an outlet fluidically connected to the sensing microfluidic channel [114] (Para [0028], see Fig. 1); and
a fluid circulation component configured to induce fluid flow from the inlet microfluidic channel, through the sensing microfluidic channel, and out the outlet [pump 108] (Para [0030]).
Mocnik fails to teach wherein the substrate is one wherein both the integrated circuit and the light source are electrically connected to the substrate, the light source disposed on the substrate. Aravanis teaches an apparatus for sensing cell density in a fluid, wherein a substrate [printed circuit board] comprises both a light source and an integrated circuit comprising a photodetector [optical detector] that are electrically connected to and disposed on the substrate (Para [0059-0060], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik with Aravanis such that the integrated circuit and the light source are both electrically connected to and disposed on a singular substrate, in order to build a more compact sensing device.
Regarding claim 46, Mocnik in view of Aravanis as applied to claim 45 above teaches the claimed invention, in addition to wherein the fluid circulation component comprises one or more of a pump, a fan, a heater, and an ultrasonic nozzle [pump] (Mocnik Para [0030]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mocnik in view of Aravanis as applied to claim 1 above, and further in view of Chiang et al. (US 2017/0052103 A1) (hereinafter Chiang).
Regarding claims 2-3, Mocnik in view of Aravanis as applied to claim 1 above teaches the claimed invention, except for wherein the filter assembly is affixed to the integrated circuit and to the substrate. Chiang teaches a miniaturized particulate matter detector wherein a filter assembly is affixed onto an IC and a printed circuit board substrate (Para [0040, 0078], see Figs. 1A and 12A). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik in view of Aravanis with Chiang such that the filter assembly is affixed to the integrated circuit and to the substrate, in order to provide a miniaturized sensing device.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mocnik in view of Aravanis and Chiang.
Regarding claim 27, Mocnik teaches a method for making an apparatus for sensing particulate matter in a fluid, the method comprising:
providing a printed circuit board substrate [computer 150 inherently having a printed circuit board substrate];
providing an integrated circuit including a photodetector [one or more light detectors 130, for example 131, 133, and 135] (Para [0035-0036]); 
providing a filter housing such that a particle filter disposed on the filter housing is aligned with the photodetector of the integrated circuit (see Fig. 1 ), the filter housing defining a flow path for fluid through the particle filter [flow paths 112, 114 for fluid through filter 140] (Para [0028-0029], see Fig. 1); and 
electrically connecting a light source to the substrate and such that the light source is positioned to illuminate the particle filter [light sources 120] (Para [0031-0032, 0035], see Fig. 1).
Mocnik fails to teach wherein electrically connecting the printed circuit board to both the integrated circuit and the light source. Aravanis teaches an apparatus for sensing cell density in a fluid, wherein a printed circuit board substrate comprises both a light source and an integrated circuit comprising a photodetector [optical detector] that are electrically connected to and disposed on the substrate (Para [0059-0060], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik with Aravanis such that the integrated circuit and the light source are both electrically connected to and disposed on a singular substrate, in order to build a more compact sensing device.
Mocnik in view of Aravanis fails to teach disposing the filter housing on the printed circuit board substrate. Chiang teaches a miniaturized particulate matter detector wherein a filter assembly is affixed onto a printed circuit board substrate (Para [0078], see Fig. 12A). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mocnik in view of Aravanis with Chiang such that the filter assembly is affixed to the printed circuit board substrate, in order to provide a miniaturized sensing device.
As best understood regarding claim 34, Mocnik in view of Aravanis and Chiang as applied to claim 27 above teaches the claimed invention, except for forming the filter housing by a molding process. Aravanis additionally teaches the usage of a molding process to manufacture a housing (Para [0057]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mocnik in view of Aravanis and Chiang such that the method comprises forming the filter housing by a molding process, in order to provide well-defined and stable molded features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Caubel et al. (WO 2019/006017 A1) (hereinafter Caubel) - particulate matter sensor on substrate

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855